PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,
Plaintiff-Appellee,

v.                                                                No. 96-1853

LOCKHEED MARTIN CORPORATION,
AERO & NAVAL SYSTEMS,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge.
(CA-95-2995-CCB)

Argued: June 3, 1997

Decided: June 26, 1997

Before RUSSELL, MURNAGHAN, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Judge Motz wrote the opinion, in
which Judge Russell and Judge Murnaghan joined.

_________________________________________________________________

COUNSEL

ARGUED: Russell Heuer Gardner, PIPER & MARBURY, L.L.P.,
Baltimore, Maryland, for Appellant. Paul D. Ramshaw, EQUAL
EMPLOYMENT OPPORTUNITY COMMISSION, Washington,
D.C., for Appellee. ON BRIEF: William L. Reynolds, Gerard D.
St. Ours, PIPER & MARBURY, L.L.P., Baltimore, Maryland, for
Appellant. C. Gregory Stewart, General Counsel, Gwendolyn Young
Reams, Associate General Counsel, Vincent J. Blackwood, Assistant
General Counsel, EQUAL EMPLOYMENT OPPORTUNITY COM-
MISSION, Washington, D.C., for Appellee.

_________________________________________________________________

OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

Between 1992 and 1994, more than twenty former employees of
Lockheed Martin Corporation, Aero and Naval Systems (Lockheed)
contacted the Equal Employment Opportunity Commission (EEOC)
to allege that Lockheed had selected them for lay off on the basis of
age. Some of the former employees charged that Lockheed engaged
in a pattern of discrimination against older workers. As part of the
EEOC's investigation into the company's practices, the Commission
requested that the company identify what computerized personnel
files the company had maintained on Aero and Naval Systems
employees from 1991 to 1995.

When Lockheed refused to turn over the information voluntarily,
the EEOC issued a subpoena for the information. After the company
still refused to produce the requested information, the EEOC filed
with the district court an application for enforcement of the subpoena.
Following a conference call with the parties, the district court issued
an order denying enforcement of the subpoena on the ground that the
EEOC had not adequately demonstrated that the material sought was
relevant to its investigation.

Within ten days, the EEOC timely moved for reconsideration, pur-
suant to Fed. R. Civ. P. 59(e). Attached to that motion were affidavits
of eight EEOC employees located in various regional offices that clar-
ified that the information the Commission sought would permit the
EEOC to pursue "a faster, more efficient investigation." The district
court granted the EEOC's motion for reconsideration and ordered
enforcement of the subpoena.

The court reasoned that the EEOC, in its motion and supporting
memorandum, had adequately explained "how a description of Lock-

                    2
heed's computer filing system would assist" the EEOC investigation
-- i.e., by permitting the agency to "perform its investigative function
. . . with greater efficiency." The court explained that "armed with the
preliminary information it seeks" the EEOC would be able to "frame
its subsequent requests with greater specificity and with a greater like-
lihood of obtaining all the personnel information to which it was enti-
tled." The court found that "the ability to frame more precise requests
will help limit the possibility that irrelevant or unnecessary material
will be produced for the EEOC to review." The EEOC would then be
"in a better position to obtain and analyze whatever information may
be available in usable computer form, rather than being required to
undertake the more laborious process of searching paper files." The
court also noted that the EEOC had provided the court with "new evi-
dence" in the form of affidavits, helping to demonstrate that the infor-
mation sought was relevant.

Lockheed subsequently moved the district court to stay enforce-
ment of the subpoena pending appeal. The company asserted that the
order granting the EEOC's Rule 59(e) motion had been improperly
based on newly discovered, previously unavailable evidence, when,
in fact, the affidavits were not previously unavailable. The court
denied the motion for a stay, finding "little likelihood" that Lockheed
would prevail on appeal because enforcement of the subpoena was
"virtually mandated by controlling law in the Fourth Circuit." The
court recognized that the affidavits might not have constituted newly
discovered evidence but found this unimportant because "[m]y ruling
granting the EEOC's Rule 59 motion . . . did not rest on the `unavaila-
bility' of the evidence." Rather, the court explained that its original
order denying enforcement of the subpoena had been"based on an
erroneous understanding of the relevance" of the data requested and
that permitting that ruling to stand would result in"manifest injus-
tice."

On appeal, Lockheed challenges the district court's grant of the
EEOC's Rule 59(e) motion and the court's decision on the merits
granting enforcement of the subpoena. We address each argument in
turn.

I.

We review an order granting a Rule 59(e) motion under an abuse
of discretion standard. See Boryan v. United States, 884 F.2d 767, 771

                     3
(4th Cir. 1989). Rule 59(e) permits a court to amend a judgment
within ten days for three reasons:

          (1) to accommodate an intervening change in controlling
          law; (2) to account for new evidence not available at trial;
          or (3) to correct a clear error of law or prevent manifest
          injustice.

Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993).

Lockheed asserts that the district court based its ruling on the sec-
ond prong of the Hutchinson test -- "new evidence" -- and that under
Boryan, 884 F.2d 767, the affidavits the EEOC submitted in support
of its Rule 59(e) motion could not qualify as "new evidence." As the
district court recognized, since the EEOC affidavits were available at
the time the Commission originally sought enforcement of the sub-
poena, they may not have constituted newly discovered evidence, pro-
viding the proper basis for a Rule 59(e) motion. However, the district
court specifically clarified in its order denying stay of the subpoena
that "new evidence" was not the basis for its order granting the Rule
59(e) motion. The court explained:

          The affidavits made it clear that the order denying enforce-
          ment was based on an erroneous understanding of the rele-
          vance of the information sought by the EEOC. In the
          context of a public agency attempting to fulfill its statutorily
          mandated purpose, manifest injustice would have been the
          result of allowing a ruling based on an erroneous and inade-
          quate record to stand.

Thus, the court based its decision to grant the motion for reconsid-
eration on the third prong of the Hutchinson test. That prong permits
a court, in its discretion, to grant a Rule 59(e) motion "to correct a
clear error of law or prevent manifest injustice." Hutchinson, 994 F.2d
at 1081. The district court did not in any way abuse its discretion in
granting the Rule 59(e) motion on that basis. Indeed, if, as the district
court further found, our precedent "virtually mandate[s]" enforcement
of the subpoena in this case, the district court would likely have
abused its discretion if it had failed to grant the Rule 59(e) motion.

                    4
II.

Having determined that the district court did not abuse its discre-
tion in granting the EEOC's Rule 59(e) motion, we turn to the ques-
tion of whether the district court's order enforcing the subpoena was
clearly erroneous. See Reich v. National Eng'g & Contracting Co., 13
F.3d 93, 98 (4th Cir. 1993) (holding that an order enforcing an admin-
istrative subpoena is reviewed for clear error).

Generally, a district court's role in enforcing administrative sub-
poenas is "sharply limited." EEOC v. City of Norfolk Police Dep't, 45
F.3d 80, 82 (4th Cir. 1995) (internal quotations omitted). In order to
enforce such a subpoena, a court must be satisfied that the administra-
tive agency has shown that:

          (1) it is authorized to make such investigation; (2) it has
          complied with statutory requirements of due process; and
          (3) the materials requested are relevant.

Id. (quoting EEOC v. American and Efird Mills, Inc., 964 F.2d 300,
302-03 (4th Cir. 1992)). See also NLRB v. Carolina Food Processors,
Inc., 81 F.3d 507, 510 (4th Cir. 1996) (noting that a court should
enforce an NLRB subpoena "if the information sought is relevant"
and "described with sufficient particularly"). Neither in the district
court nor on appeal does Lockheed make any claim that the EEOC
was not authorized to conduct this investigation or that the Commis-
sion failed to comply with statutory due process requirements. Lock-
heed's sole argument is that the requested information is not relevant.

The Supreme Court has characterized the relevancy requirement as
"not especially constraining." EEOC v. Shell Oil Co., 466 U.S. 54, 68
(1983). Rather, "the term `relevant'" will be "generously construed"
to "afford[ ] the Commission access to virtually any material that
might cast light on the allegations against the employer." Id. at 68-69.
We determine relevancy "in terms of the investigation" rather than "in
terms of evidentiary relevance." NLRB v. North Am. Van Lines, Inc.,
611 F. Supp. 760, 764 (N.D. Ind. 1985) (emphasis omitted) (citing
NLRB v. Rohlen, 385 F.2d 52, 57 (7th Cir. 1967)). Courts defer to an
agency's own appraisal of what is relevant "so long as it is not `obvi-
ously wrong.'" FTC v. Invention Submission Corp., 965 F.2d 1086,

                    5
1089 (D.C. Cir. 1992) (quoting FTC v. Carter, 636 F.2d 781, 787-88
(D.C. Cir. 1980)).

Applying this standard, we vacated a district court's refusal to
enforce an EEOC subpoena for general personnel information; find-
ing such information "relevant and material," we ordered enforcement
of the subpoena for "[d]ocuments containing information on the race,
sex, and salaries of applicants, hirees, trainees, and promoted employ-
ees" during a multi-year period. See EEOC v. Maryland Cup Corp.,
785 F.2d 471, 476 (4th Cir. 1986). Moreover, we reached the same
conclusion when the EEOC sought not only similar general informa-
tion, but also tools to enable it to decipher computerized personnel
data. In Graniteville Co. v. EEOC, 438 F.2d 32 (4th Cir. 1971), pursu-
ant to an EEOC request, the company provided a computer-generated
list of all employees working at one location; the list contained com-
puter codes indicating the department and job assignments of each
employee. When the EEOC issued a subpoena for the key to those
computer codes, the company refused to comply. We found the key
to the computer codes properly subject to the EEOC subpoena, char-
acterizing the key and the other requested information as "all highly
relevant." Id. at 41-42. Just as a key to computer codes is relevant, so
too is identification of computer files. Although distinct tools, both
serve to enhance the EEOC's ability to understand and utilize
computer-generated information. The key permitted the EEOC to
decipher previously supplied personnel data; identification of com-
puter files allows the Commission to tailor subsequent requests to
obtain the most relevant data. Thus, the information sought by the
EEOC here is no less relevant than the computer key at issue in
Graniteville.

We recognize, of course, that an agency's "broad access to infor-
mation relevant to inquiries" is not without limits. EEOC v. Ford
Motor Credit Co., 26 F.3d 44, 47 (6th Cir. 1994). Thus, when the
EEOC, investigating a single employment discrimination claim,
requested enforcement of a subpoena for "the name, sex, date of hire,
job title, starting grade level and salary, assignments or promotions
with the company including job title, salary, and salary grade,
address, telephone number, termination date, and discharge reason" of
every employee at a plant over a twelve and a half year period, the
Sixth Circuit concluded that the requested information was not rele-

                    6
vant and refused to issue the subpoena. Id. at 45, 47. The court
emphasized both the "substantial" burden placed on the employer by
this request as well as the "tenuous" connection much of the informa-
tion had to a single charge of discrimination twelve years later. Id. at
47.

But, contrary to Lockheed's contention that Ford Motor Credit is
"squarely on point," that case differs greatly from the one at hand.
Here, despite the fact the EEOC is investigating over twenty claims
against Lockheed, the Commission makes no massive request for all
personnel records over a 12-year, or even over a 3-year period.
Indeed, Lockheed, unlike Ford, does not even argue that production
of the requested information burdens it. Moreover, rather than having
a "tenuous" connection to the discrimination claims, what the EEOC
seeks here -- identification of the computerized personnel informa-
tion maintained by Lockheed -- is directly relevant to its investiga-
tion of those claims.

Such data permits the Commission to better focus its investigation.
As the district court found, this information will enable the EEOC to
"perform its investigative function" by allowing it to "frame more
specific requests" which "will limit the possibility that irrelevant or
unnecessary material will be produced for the EEOC to review." The
efficient search for relevant information is imperative in a case like
this, where the Commission must investigate not one or two claims
against the company, but nearly two dozen. Without this means of
locating pertinent data, both the EEOC and the employer could be
overwhelmed by the sheer quantity of information needed to address
each claim treated individually.

For this reason, Lockheed's reliance on United States v. Coopers
& Lybrand, 550 F.2d 615 (10th Cir. 1977), is also misplaced. There,
the Tenth Circuit expressed concern that the Government was "for the
mere sake of its convenience, impos[ing] unnecessary burdens on a
taxpayer in conducting an audit or investigation." Id. at 621. Here
quite the opposite situation arises. The EEOC is attempting to locate
relevant information so that subsequent requests for information are
tailored accordingly and the company will not have to respond to
overly burdensome requests. Indeed, it is cases like Coopers &
Lybrand and Ford Motor Credit that may have prompted the EEOC

                    7
to adopt its present approach of first seeking information on comput-
erized personnel data. This approach ensures the Commission misses
no relevant data, while minimizing the burden on the employer and
the extent to which it must provide irrelevant information to the
EEOC.

In sum, in asking Lockheed to identify what computerized person-
nel files it had maintained, the EEOC subpoenaed relevant informa-
tion, i.e., information that affords it an opportunity to determine what
material "might cast light on the allegations against the employer."
Shell Oil, 466 U.S. at 69.* Accordingly, the district court's order
enforcing the subpoena is

AFFIRMED.
_________________________________________________________________
*Indeed, in Shell Oil itself, the lower courts, in rulings not appealed
to the Supreme Court, held that the EEOC had the authority to subpoena
information "regarding the existence of personnel data on computer file."
Shell Oil v. EEOC, 676 F.2d 322, 324 n.2, 326 (8th Cir. 1982).

                     8